— Award for seventeen and one-sixth weeks’ total disability and nineteen weeks’ partial disability- Claimant fell from stepladder, on January 5, 1936. She worked intermittently until about April 1,1936. The evidence sustains the award, and decision, excusing the failure to give written notice as required by section 18 of the Workmen’s Compensation Law; and sustains the finding of causal relation between the injury and disability. Award unanimously affirmed, with costs to the State Industrial Board. Present —- Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.